Exhibit 10.2

SIRTRIS PHARMACEUTICALS, INC.

 


AMENDMENT TO

Warrant to Purchase Shares of Series C  Preferred Stock of Sirtris
Pharmaceuticals, Inc.

 

Dated: April 17, 2008

 

Reference is made hereby to the warrant (the “Warrant”) issued to Hercules
Technology Growth Capital, Inc., a Maryland corporation (the “Warrantholder”) by
Sirtris Pharmaceuticals, Inc., a Delaware corporation (“the Company”) pursuant
to a certain Warrant Agreement, dated April 18, 2006, by and between the Company
and the Warrantholder.  All capitalized terms used herein and not separately
defined shall have the meaning ascribed to them in the Warrant.

 

WHEREAS, the Company and the Warrantholder desire to amend the Warrant;

 

NOW, THEREFORE, the Warrantholder and the Company agree to the following:

 

1.     Amendment.  The Warrant is hereby amended as follows:

 

(a)           The definition of “Merger Event” in Section 1 of the Warrant is
hereby replaced in its entirety with the following:

 

“Merger Event” means a merger or consolidation involving the Company in which
the Company is not the surviving entity or in which the outstanding shares of
the Company’s capital stock are otherwise converted into or exchanged for shares
of capital stock of another entity or cash or other property.

 

(b)           Section 8(a) of the Warrant is hereby replaced in its entirety
with the following:

 

(a) Merger Event. If at any time there shall be Merger Event, the Warrantholder
shall be entitled to receive, upon exercise of this Warrant at any time after
the consummation of such Merger Event, in lieu of the shares of common stock of
the Company issuable upon such exercise prior to the consummation of such Merger
Event, the number of shares of preferred stock or other securities or cash or
other property that would have been issuable to Warrantholder if Warrantholder
had exercised this Warrant immediately prior to the Merger Event. In any such
case, appropriate adjustment (as determined in good faith by the Company’s Board
of Directors) shall be made in the application of the provisions of this Warrant
with respect to the rights and interests of the Warrantholder after the Merger
Event to the end that the provisions of this Warrant (including adjustments of
the Exercise Price and number of shares of Preferred Stock purchasable) shall be
applicable in their entirety, and to the greatest extent possible. Without
limiting the foregoing, in connection with any Merger Event, upon the closing
thereof, the successor or surviving entity shall assume the obligations of this
Warrant.

 

1

--------------------------------------------------------------------------------


 

2.     Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to the
choice of law principles thereof that would require the application of the laws
of any other state.

 

3.     Counterparts. This Amendment may be executed in any number of
counterparts, including by electronic or facsimile transmission, each of which
when so delivered shall be deemed an original, but all such counterparts taken
together shall constitute but one and the same instrument.

 

[Remainder of Page Intentionally Left Blank]

 

2

--------------------------------------------------------------------------------


 

This Amendment is executed as of the date first written above.

 

 

SIRTRIS PHARMACEUTICALS, INC.

 

 

By:

/s/ Garen Bohlin

 

Name:

Garen Bohlin

Title:

Chief Operating Officer

 

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

 

 

By:

/s/ Scott  Harvey

 

Name:

Scott Harvey

Title:

Chief Legal Officer

 

 

[Signature Page to Warrant Amendment]

 

--------------------------------------------------------------------------------